Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 8, and 21 in “Claims - 03/16/2021” have been acknowledged. 
This office action considers claims 1-14 and 21-26 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 03/16/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 8, and 21 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig. 6; [0060]) = (element 100; Figure No. 6; Paragraph No. [0060]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20150068796 A1 – hereinafter Jung) in view of Wu et al. (US 20160380324 A1 – hereinafter Wu).
(Re Claim 1) Jung teaches a semiconductor device (see the entire document; Figs. 5(a)-5(c); specifically, [0110]-[0113], and as cited below), comprising:

    PNG
    media_image1.png
    224
    242
    media_image1.png
    Greyscale

Jung Fig. 15(b)
a power grid line (ground pad 1622; Fig. 15(b); [0113);
a first signal pad (signal line pad 1632) and surrounded on each side by the power grid line (1632 surrounded by 1622 shown in Fig. 15(b)); and
a signal external connection (transmission line 1630) electrically connected to the first signal pad (1630 connected to 1632 – see [0113]).
But, Jung as applied above does not expressly disclose a metallization layer over a substrate; the signal external connection being coplanar with a dielectric material that covers a sidewall of the signal external connection.
However, it is well-known in the art to form a metallization layer over a substrate as is also taught by the analogous art Wu (Fig. 3A shows metal (transmission) lines 320a, 320b are formed on substrate 310 (also 110 of Fig. 1) – [0026]). Furthermore, Wu teaches high-k dielectric 330 is substantially co-planar with top surface of transmission line 320a (Wu [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the well-known formation of metallization layer over a substrate and dielectric material covering a transmission (signal external) being coplanar with the transmission line as taught by Wu into Jung.
The ordinary artisan would have been motivated to integrate teachings of Wu into Jung structure in the manner set forth above for, at least, this integration provide a well-known method of forming a metallization layer over a substrate and the dielectric layer being coplanar with the transmission line of a coaxial cable, thereby providing a coplanar surface for convenient and reliable way to connect to external signals as is well-known.
(Re Claim 2) combination of Jung and Wu teaches the semiconductor device of claim 1, further comprising a bond pad via trace physically in contact with the first signal pad and the signal external connection (Jung – Fig. 5(b) shows the connection of transmission line 1630 to signal pad 1622 a trace in between).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Wu and in further view of Kawasaki et al., of record (US 20170005047 A1 – hereinafter Kawasaki).
 (Re Claim 3) combination of Jung and Wu teaches claim 1 from which claim 3 depends.

However, it is well-known in the art to connect a signal line (transmission line) to a semiconductor device as is also taught by the analogous art Kawasaki (Kawasaki Device 110 of Fig. 1, Fig. 2 is bonded to signal line 44 – also see [0033]-[0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the well-known technique to connecting a semiconductor device to a signal line as in Kawasaki into the combination of Jung and Wu.
The ordinary artisan would have been motivated to integrate teachings of Kawasaki into the combination of Wu and Jung structure in the manner set forth above for, at least, this integration provide a well-known technique to routing signals from one component to a semiconductor device in order to send signals (information) from one device to another as is well-known in the art.
(Re Claim 4) combination of Jung, Wu and Kawasaki teaches the semiconductor device of claim 3, wherein the semiconductor device is bonded with a hybrid bond (Kawasaki Fig. 1: interconnection 16 is bonded with insulation layer 14. Note: Para. [0032] of the specification defines a “hybrid bond” as dielectric bond. As such, Kawasaki meets the claim limitation).
(Re Claim 5) combination of Jung, Wu and Kawasaki teaches the semiconductor device of claim 1, further comprising a second signal pad (Kawasaki second (right) 30 in Fig. 2B) located within the metallization layer and surrounded by the power grid line (all three 30 are surrounded by 42).
(Re Claim 6) combination of Jung, Wu and Kawasaki teaches the semiconductor device of claim 1, wherein the first signal pad is separated from the power grid line by a dielectric material (Kawasaki 46 is electrically isolated from ground pattern 42 by vacant stripe 45 – [0036]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Wu and Kawasaki and in further view of Hirose et al., of record (US 20040201062 A1 – hereinafter Hirose).
(Re Claim 7) combination of Jung, Wu and Kawasaki teaches claim 6 from which claim 7 depends.
But, the combination is silent about the width of the dielectric material being between about 0.45 µm and about 1.35 µm.
However, it is well-known in the art to have a dielectric material of varying width in a metal interconnect of power/ground interconnects as taught by Hirose (Hirose “It is to be noted that the metal interconnections in power supply potential region 13a and ground potential region 13b have a width of about 1.0 .mu.m to about 10.0 .mu.m and an arrangement pitch (a width of interlayer insulation layer 13c) of about 1.0 .mu.m to about 10.0 .mu.m” – [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate varying width of the dielectric as taught in Hirose with the combination of Jung, Wu and Kawasaki.
Hirose into the combination of Jung, Wu and Kawasaki in the manner set forth above for, at least, this integration will provide protection between power/ground line with optimized dielectric widths.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Jung.
(Re Claim 8) Kawasaki teaches a semiconductor device (see the entire document; Figs. 1-2B; specifically, [0033]-[0037], and as cited below), comprising:
an signal connection (16; Fig. 1; [0033]) of a first semiconductor device (110); 
a via (left 30; Fig. 1) of the first semiconductor device physically in contact with both the signal connection and a first conductive portion of a metallization layer (left 30 connects 16 & left 28), a power grid (42) located within the metallization layer, wherein a first single line of the power grid surrounds the first conductive portion (Shown in Fig. 1).
But, Kawasaki as applied above does not expressly disclose the via being fully embedded within a dielectric layer and  the power grid completely surrounds the first conductive pattern.
However, it is well-known in the art to fully embed a via within a dielectric layer as is also taught by Jung (Fig. 3; via 140 surrounded by dielectric 110a; [0056]) and forming power grid that completely surrounds a conductive pattern as is also taught by Jung (Jung Fig. 1(b) – power grid 1622 surrounds conductive pattern 1632; [0113]).
a via within a dielectric layer and forming power grid that completely surrounds a conductive pattern as is also taught by Jung into Kawasaki.
The ordinary artisan would have been motivated to integrate teachings of Jung into Kawasaki structure in the manner set forth above for, at least, this integration provide a well-known method of protecting via from getting shorted with neighboring conductive lines by embedding the via with a dielectric layer and forming co-axial transmission line where a power grid completely surrounds the transmission line in order to achieve the obvious and well-known benefit of greater bandwidth.
(Re Claim 9) combination of Kawasaki and Jung teaches the semiconductor device of claim 8, further comprising: a second conductive portion of the metallization layer (Kawasaki right 30; Fig. 1); a second single line of the power grid surrounding the second conductive portion (Kawasaki right 28 surrounds right 30), the second single line being different from the first single line (Kawasaki right 28 & left 28 are separated); and a second via (Kawasaki right 30) of the first semiconductor device physically in contact with both the second conductive portion of the metallization layer and a second external connection (Kawasaki right 30 is in contact with right 28).
(Re Claim 10) combination of Kawasaki and Jung teaches the semiconductor device of claim 9, wherein the first conductive portion and the second conductive portion are aligned with each other (Kawasaki left 30 and right 30 are aligned with respect to 28 in Fig. 1).
Re Claim 11) combination of Kawasaki and Jung teaches the semiconductor device of claim 9, wherein the first conductive portion and the second conductive portion are mis-aligned with each other (Kawasaki 30 and 25 are mis-aligned since there is an offset between them in Fig. 2B).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Jung and in further view of Hirose et al., of record (US 20040201062 A1 – hereinafter Hirose).
 (Re Claim 12) combination of Kawasaki and Jung teaches claim 9 from which claim 12 depends.
But, the combination is silent wherein the first single line is separated from the second single line by a distance of between about 0.45 µm and about 1.35 µm.
However, in the analogous art Hirose teaches the width of a dielectric that varies about 1.0 .mu.m to about 10.0 .mu.m (Hirose [0034] – overlapping range). Since width of dielectric layer can vary from about 0.45 µm and about 1.35 µm, separation of the first line and the second line will be also about 0.45 µm and about 1.35 µm.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate varying width of the dielectric as taught in Hirose with the combination of Jung, Wu.
The ordinary artisan would have been motivated to integrate Hirose into the combination of Jung, Wu in the manner set forth above for, at least, this integration will provide protection between for power/ground line with optimized dielectric widths.
Re Claim 13) combination of Jung, Wu and Hirose teaches the semiconductor device of claim 8, wherein the first single line has a width of between about 0.36 µm and about 10.8 µm (Hirose [0034] – since width of dielectric layer can vary from 1 µm to 10 µm).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Jung, Hirose and in further view of Kariya et al., or record (US 20140347837 A1 – hereinafter Kariya).
(Re Claim 14) Combination of Kawasaki, Jung, and Hirose teaches claim 13 from which claim 14 depends.
But, the combination is silent wherein the first conductive portion has a width of between about 0.36 µm and about 10.8 µm.
	However, it is well-known in the art to fabricate varying widths of conductor to meet various current carrying requirements as taught by Kariya (“the same as a signal line that forms conductive pattern 550, the width of a signal line that forms conductive pattern 540 is approximately 1 .mu.m.about.5 .mu.m” – [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate varying width of a conductor as taught in Kariya with combination of Kawasaki, Jung, and Hirose.
The ordinary artisan would have been motivated to integrate Kariya into combination of Kawasaki, Jung, and Hirose in the manner set forth above for, at least, this integration will provide sufficient width to meet current carrying requirements.

Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Note: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig. 6; [0060]) = (element 100; Figure No. 6; Paragraph No. [0060]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki. 
(Re Claim 21) Kawasaki teaches a semiconductor device (see the entire document; Figs. 1-2B; specifically, [0033]-[0037], and as cited below), comprising:
a first metallization layer (18; Fig. 2A; [0033]-[0037]) over a first semiconductor substrate (20), the first metallization layer comprising a power grid (32) with a first line (35) and a signal connector (36), the first line having a first width in a first direction (width of 35), the signal connector being adjacent to at least two sides of the first line (35 surrounds 36 on all sides), the signal connector having a second width (width of 36) less than the first width in the first direction (width of 36 is less than width of 35 in Fig. 2A since 36 is inside of 35); 
a dielectric layer (14; Fig. 1; [0033]) in physical contact with the power grid (14 is in contact with 32 as shown in Fig. 1), the dielectric layer being on an opposite side of the power grid from the first semiconductor substrate (14 is on top side of 32 while the substrate 20 on the bottom (opposite) side of 32 as shown in Fig. 1); and 
34) in electrical connection with the signal connector (34 connects to 36 as shown in Fig. 2A).
(Re Claim 22) Kawasaki teaches the semiconductor device of claim 21, wherein a semiconductor die is hybrid bonded to the bond pad metal trace (Fig. 1: interconnection 16 is bonded with insulation layer 14. Note: Para. [0032] of the specification defines a “hybrid bond” as dielectric bond. As such, Kawasaki meets the claim limitation).
(Re Claim 23) Kawasaki teaches the semiconductor device of claim 21, wherein the first line surrounds the signal connector in a top down view (42 surrounds 46 in Fig. 2B).
(Re Claim 24) Kawasaki teaches the semiconductor device of claim 21, wherein the first line is continuous from a first point adjacent to a first side of the signal connector to a second point adjacent to a second side of the signal connector opposite the first side of the signal connector (42 is continuous on both sides of 46 in Fig. 2B).

Claims 25-26 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Hirose.
(Re Claim 25) Kawasaki teaches claim 21 from which claim 25 depends.
But, the combination is silent wherein the first line has a width of between about 0.36 pm and about 10.8 pm.
However, in the analogous art Hirose teaches the width of a dielectric that varies about 1.0 .mu.m to about 10.0 .mu.m (Hirose [0034] – overlapping range).
Hirose with Kawasaki.
The ordinary artisan would have been motivated to integrate Hirose into the Kawasaki in the manner set forth above for, at least, this integration will provide protection between for power/ground line with optimized dielectric widths.
(Re Claim 26) combination of Kawasaki and Hirose teaches the semiconductor device of claim 21, wherein the signal connector has a width of between about 0.36 pm and about 10.8 pm (Hirose [0034] – overlapping range).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/OMAR F MOJADDEDI/Examiner, Art Unit 2898